Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

REIMBURSEMENT AND INDEMNITY AGREEMENT

 

between

 

CASCADE NATURAL GAS CORPORATION

 

and

 

MBIA INSURANCE CORPORATION

 

 

regarding

 

 

$30,000,000

Cascade Natural Gas Corporation

5.25% Insured Quarterly Notes (IQ NotesSM)

Due February 1, 2035

 

 

Dated as of January 25, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

 

ARTICLE II

 

 

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUER

 

 

 

 

ARTICLE III

 

AGREEMENT TO INDEMNIFY

 

 

 

 

Section 3.01.

Indemnification

 

 

 

 

Section 3.02.

Survival of Indemnity

 

 

 

 

ARTICLE IV

 

PAYMENT, REIMBURSEMENT AND OTHER RIGHTS OF MBIA

 

 

 

 

Section 4.01.

Payment and Reimbursement Rights of MBIA

 

 

 

 

Section 4.02.

Optional Deposits by MBIA

 

 

 

 

ARTICLE V

 

SUBROGATION RIGHTS AND SECURITY OF MBIA

 

 

 

 

Section 5.01.

Subrogation Rights

 

 

 

 

Section 5.02.

Security

 

 

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

 

 

 

Section 6.01.

Events of Default Described

 

 

 

 

Section 6.02.

Remedies

 

 

 

 

Section 6.03.

No Remedy Exclusive

 

 

 

 

ARTICLE VII

 

 

 

 

SETTLEMENT

 

 

 

 

 

ARTICLE VIII

 

 

 

 

OBLIGATIONS OF THE ISSUER ABSOLUTE

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 9.01.

Amendments, Changes and Modifications

 

 

 

 

Section 9.02.

Governing Law

 

 

 

 

Section 9.03.

Notices

 

 

--------------------------------------------------------------------------------


 

Section 9.04.

Third-party Beneficiary

 

 

 

 

Section 9.05.

Severability

 

 

 

 

Section 9.06.

Counterparts

 

 

 

 

Section 9.07.

Primary Obligation

 

 

 

 

Section 9.08.

Further Assurances and Corrective Instruments

 

 

 

 

Section 9.09.

No Rights Conferred on Others

 

 

 

 

Section 9.10.

Term

 

 

 

 

Section 9.11.

Payment Procedure

 

 

 

 

Section 9.12.

Conflicting Provisions

 

 

ii

--------------------------------------------------------------------------------


 

REIMBURSEMENT AND INDEMNITY AGREEMENT

 

THIS REIMBURSEMENT AND INDEMNITY AGREEMENT (this “Agreement”) dated as of
January 25, 2005 is entered into by and between CASCADE NATURAL GAS CORPORATION,
a corporation, duly organized under the laws of the State of Washington, as
issuer (the “Issuer”) and MBIA INSURANCE CORPORATION, a stock insurance
corporation, duly organized and existing under the laws of the State of New York
(“MBIA”).  Capitalized terms not otherwise defined shall have the meanings
ascribed thereto in Article I of this Agreement.

 

RECITALS:

 

1.                                       Cascade Natural Gas Corporation (the
“Issuer”) is a corporation duly organized and existing under the laws of the
State of Washington;

 

2.                                       The Issuer intends to issue certain
fixed rate notes (the “Notes”) under the Indenture and has asked MBIA to issue a
financial guaranty insurance policy (the “Policy”) insuring certain payments of
principal and interest on the Notes without regard to any acceleration of the
time of payment of the Notes;

 

3.                                       The Notes are being issued for the
purpose of repaying short-term debt;

 

4.                                       MBIA has agreed, pursuant to the terms
of the MBIA Commitment, to deliver the Policy to the Trustee, but has required
that the Issuer undertake certain obligations hereunder in connection therewith;
and

 

5.                                       This Agreement is entered into in order
to set forth certain representations, warranties, covenants and other agreements
of the Issuer and to evidence and secure the Issuer’s obligation (a) to
reimburse MBIA for any payment made by MBIA under the Policy and as provided
herein and (b) to indemnify or reimburse MBIA for certain amounts as more fully
set forth herein.

 

In consideration of the premises and the mutual promises set forth below, MBIA
and the Issuer agree as follows:

 

ARTICLE I

DEFINITIONS

 

Unless the context otherwise requires, the terms defined in this Article I
shall, for all purposes of this Agreement, have the meanings herein specified,
to be equally applicable to both the singular and plural forms of any of the
terms herein defined.  Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Indenture.

 

“Agreement” means this Reimbursement and Indemnity Agreement dated as of January
25, 2005, including any amendments or any supplements hereto as herein
permitted.

 

--------------------------------------------------------------------------------


 

“Assets” means the total amount of all assets as shown on the audited
consolidated balance sheet contained in the latest audited financial statements
of the Issuer.

 

“Asset Sale” means any asset sale other than (a) the sale or other disposition
in the normal course of business, (b) the sale of accounts receivable and other
receivables, (c) the sale of capital stock of a Subsidiary other than a Material
Subsidiary; or (d) dispositions pursuant to requirements of law or regulatory
mandate or order.

 

 “Authorized Officer” means, with respect to the Issuer, the Chief Executive
Officer, the Chief Financial Officer any Vice President and any other individual
authorized by the Issuer’s Articles of Incorporation or By-Laws to perform the
act or sign the document in question.

 

 “Business Day” means any day other than (a) a Saturday or Sunday, (b) a State
legal holiday or (c) any day which shall be in the city in which the Trustee,
the Tender Agent, the Issuer or MBIA is located, a legal holiday or a day on
which banks in any of such cities are required or authorized by law or other
government action to close.

 

“Consolidated Net Worth” means the total of the amounts shown on the
consolidated balance sheet of the Issuer and its consolidated subsidiaries,
determined on a consolidated basis in accordance with generally accepted
accounting principles, as (i) the stated value of all outstanding common stock
plus (ii)  paid-in capital plus (iii) any accumulated other comprehensive income
plus (iv) any retained earnings.

 

“Debt” means all indebtedness of the Issuer for borrowed money evidenced by a
note, bond, debenture or similar instrument or other securities or guarantees by
the Issuer (without duplication) of any thereof, but excluding any capital lease
obligations related to or pursuant to statute, code or a like mechanism whereby
the Issuer conveys to and leases from a governmental authority real property
and/or improvements.

 

“Equity” means total common shareholders’ equity computed in accordance with
GAAP.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Indenture” means the Indenture dated as of August 1, 1992 between the Issuer
and the Trustee relating to the Notes, as amended and supplemented including as
supplemented by the First Supplemental Indenture dated as of October 25,1993 and
as supplemented by the Second Supplemental Indenture dated as of January 25,
2005, each between the Issuer and the Trustee.

 

“Issuance Date” means the date upon which the Policy is issued.

 

“Issuer” means Cascade Nautral Gas Corporation.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other) charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever.

 

2

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Subsidiary with a Net Worth in excess of 20% of
Consolidated Net Worth.

 

“MBIA” means MBIA Insurance Corporation, a New York stock insurance corporation.

 

“MBIA Commitment” means the Revised MBIA Insurance Corporation Commitment dated
January 21, 2005, relating to the delivery of the Policy.

 

“Net Worth” means the total of the amounts shown on the balance sheet,
determined in accordance with generally accepted accounting principles, as (i)
the stated value of all outstanding common stock plus (ii) paid-in capital plus
(iii) any accumulated other comprehensive income plus (iv) any retained
earnings.

 

“Notes” means the $30,000,000 Cascade Natural Gas Corporation Insured Quarterly
Notes (IQ NotesSM), Series 2005.

 

“Offering Document” means the Prospectus Supplement dated January 20, 2005,
relating to the Notes.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint trust venture, trust or incorporated organization, or a
government or any agency or political subdivision thereof.

 

“Policy” means any Financial Guaranty Insurance Policies issued by MBIA in
connection with the Notes.

 

“Prime Rate” means for any date of determination, the rate of interest as it is
publicly announced by Citibank, N.A. at its principal office in New York,
New York as its prime lending rate for unsecured commercial loans within the
United States (any change in such prime rate of interest to be effective on the
date such change is announced by Citibank, N.A.); provided, however, that if
Citibank, N.A. ceases to announce a prime lending rate for unsecured commercial
loans within the United States, then “Prime Rate” shall mean the average of the
prime lending rates for unsecured commercial loans within the United States as
announced by three leading commercial banks selected by MBIA from time-to-time.

 

“Property” means any and all property, whether real, personal tangible,
intangible, or mixed, or other assets.

 

“Regulated Utility Company” means a corporation (or other entity) engaged in the
transmission, distribution, or sale of natural gas, which is regulated, or
subject to regulation, by an applicable agency, including a public service
commission or public utility commission.

 

“Reimbursement Rate” means for any date of determination, the Prime Rate plus
2%.  The Reimbursement Rate shall be computed on the basis of a year of 365 days
calculating the actual number of days elapsed.  In no event shall the
Reimbursement Rate exceed the maximum rate permissible under any applicable law
limiting interest rates.

 

3

--------------------------------------------------------------------------------


 

“Related Documents” means the Notes, the Indenture, and any other transaction
document or agreement contemplated by the Notes or this Agreement.

 

“Reorganization” means any reorganization of the Issuer or any consolidation,
merger or transfer of a substantial portion of the assets of the Issuer.

 

“State” means the State of Washington.

 

“Subsidiary” means (i) any corporation more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly to indirectly, by the Issuer or by one or more of its
Subsidiaries or (ii) any partnership, limited liability company, association,
joint venture or similar business organization more than 50% of the ownership
interest having ordinary voting power of which shall at the time be so owned or
controlled by the Issuer.

 

“Total Capitalization” means Equity, preferred and/or preference stock and Debt
of the Issuer, computed in accordance with GAAP.

 

“Trustee” means The Bank of New York.

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE ISSUER

 

The Issuer represents and warrants to, and covenants with, MBIA that:

 

(a)                                  The Issuer is organized and is duly
established and existing under the laws of the State.

 

(b)                                 The Issuer has the full power and authority
(corporate and other) to execute and deliver this Agreement and to enter into
the transactions contemplated by this Agreement and the Related Documents.  The
execution and delivery of this Agreement and each of the Related Documents has
been duly authorized by the Issuer, and all necessary approvals for the
execution, delivery and performance by the Issuer of this Agreement and the
Related Documents have been obtained.

 

(c)                                  The execution and delivery of this
Agreement and each of the Related Documents, the consummation of the
transactions contemplated hereby and thereby and the fulfillment of or
compliance with the terms and conditions of this Agreement and each Related
Document by the Issuer do not conflict with or result in any material breach or
violation of any of the terms, conditions or provisions of any applicable laws,
including regulations, or any material agreement or instrument to which the
Issuer is now a party or by which it is bound, or constitutes a default under
any of the foregoing which default would materially and adversely affect the
consummation of the transactions contemplated hereby and by the terms of the
Related Documents.

 

4

--------------------------------------------------------------------------------


 

(d)                                 This Agreement and each Related Document to
which the Issuer is a party, when executed and delivered by the Issuer, assuming
the due authorization, execution and delivery by the other parties thereto,
constituted and will constitute the legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, (ii) general equitable principles, (iii) limitations on
enforceability of rights to indemnification by federal or state securities laws
or regulations or (iv) public policy.

 

(e)                                  The Issuer shall provide or cause to be
provided to MBIA prior to delivery of the Policy (i) conformed copies of this
Agreement and the Related Documents and (ii) such opinions of legal counsel and
certified resolutions of the Issuer evidencing necessary or appropriate
corporate action by the Issuer, and other documents as may reasonably be
requested by MBIA, including documents evidencing any required approvals of the
transactions contemplated to be undertaken by the Issuer under this Agreement
and the Related Documents.

 

(f)                                    The Issuer hereby makes to MBIA the same
representations, warranties and the same covenants made by the Issuer, as are
set forth in each of the Related Documents which representations, warranties and
covenants, as well as the related defined terms contained therein, are
incorporated herein by this reference with the same limitations imposed in such
Related Document but with the same effect as if each and every such
representation, warranty and covenant and defined term were set forth herein in
its entirety.  Any amendment to such representations, warranties and covenants
or defined terms in any of the Related Documents and any termination,
defeasance, discharge or replacement of any of the Related Documents shall be
effective to amend, terminate, replace or discharge such representations,
warranties, covenants and defined terms of the specified documents if adopted in
accordance with their respective requirements, but shall not be effective to
amend this Agreement without the prior written consent of MBIA if such
amendment, termination, replacement or discharge shall materially adversely
affect the rights of MBIA hereunder.

 

(g)                                 The Issuer will deliver to MBIA:

 

(i)                                     the Issuer shall furnish to the Insurer
(to the attention of the Surveillance Department) as soon as practicable after
the filing thereof, a copy of each Annual Report on Form 10-K and Quarterly
Report on Form 10-Q filed by the Issuer, a copy of any audited financial
statements of the Issuer, and any other information reasonably requested, and
during any Event of Default by the Issuer, upon receipt by the Issuer, of an
accountant’s management letter, the Issuer will forward a copy of such
management letter to MBIA;

 

(ii)                                  simultaneously with the delivery of
financial statements referred to in clause (i) above, certificates of an
Authorized Officer of the Issuer stating that (A) the Issuer is in compliance
with the provisions of Article II of this Agreement and (B) after due inquiry
there does not exist on the date of such certificate any event of default or
event which with notice or lapse of time or both would

 

5

--------------------------------------------------------------------------------


 

constitute an Event of Default of which the Issuer is aware or, if any event of
default does exist, stating that such event exists and setting forth the details
thereof and the action that the Issuer is taking or proposes to take with
respect thereto;

 

(h)                                 The Issuer agrees to permit MBIA, at MBIA’s
expense, to examine and inspect, at any reasonable time, upon reasonable notice,
the books of record and account of the Issuer relating to its transactions
pursuant to the Indenture, and all other records relating to its transactions
pursuant to the Indenture and the Notes.

 

(i)                                     The Issuer warrants that its obligations
under this Agreement will remain obligations of a corporation engaged
principally in the sale, distribution and/or transmission of natural gas,
regulated by the Washington Utilities and Transportation Commission, the Public
Utility Commission of Oregon or the utility regulatory body of any other state
for so long as such operations and any gas utility companies operating within
the State, the State of Oregon and any other state are generally subject to
regulation.

 

(j)                                     Notwithstanding anything to the contrary
in the Indenture or any other Related Document, the Issuer hereby agrees that it
shall not consent to any acceleration of the Notes, other than redemptions under
the Indenture, without the prior written consent of MBIA.

 

(k)                                  The Issuer agrees not to use MBIA’s name in
any public document including, without limitation, a press release or
presentation, announcement or forum without MBIA’s prior consent; provided
however, such prohibition on the use of MBIA’s name shall not relate to the use
of MBIA’s standard approved form of disclosure in public documents issued in
connection with the current Notes to be issued in accordance with the terms of
the MBIA Commitment; and provided further such prohibition shall not apply to
the use of MBIA’s name in order to comply with public notice, public meetings or
public reporting requirements.

 

(l)                                     The Issuer will not create, incur,
assume or suffer to exist any lien upon or with respect to any of its real
property, now owned or hereafter acquired, unless the Issuer’s obligations under
the Indenture have the benefit of the lien on a parity basis.

 

(m)                               The Issuer will not merge with or into or
consolidate with or into any other Person, except that the Issuer may merge with
any other Regulated Utility Company, provided that, in each case, immediately
after giving effect thereto, (i) no event shall occur and be continuing which
constitutes an Event of Default, (ii) the Issuer shall not be liable with
respect to any debt or allow its Property to be subject to any Lien which it
could not become liable with respect to or allow its Property to become subject
to under this Agreement on the date of such transaction and (iii) the Issuer’s
Net Worth shall be equal to or greater than its Net Worth immediately prior to
such merger.

 

(n)                                 The Issuer agrees that, in the event of a
Reorganization, unless otherwise consented to by MBIA, the obligations of the
Issuer under, and in respect of, the Notes,

 

6

--------------------------------------------------------------------------------


 

the Indenture and this Agreement shall be assumed by, and shall become direct
and primary obligations of, a Regulated Utility Company.

 

(o)                                 The Issuer will not sell or otherwise
dispose of more than 10% of Assets calculated with reference to all Asset Sales
made by the Issuer and any Material Subsidiaries during any twelve-month period.

 

(p)                                 The Issuer shall not enter into any
agreement nor shall it consent to or participate in any arrangement pursuant to
which Notes are tendered or purchased, other than as permitted by the Indenture,
for any purpose other than the redemption and cancellation or legal defeasance
of such Notes without the prior written consent of MBIA.

 

(q)                                 The Issuer will maintain a minimum ratio of
Equity to Total Capitalization of 35%, tested as of the last day of each fiscal
quarter.

 

(r)                                    The Issuer shall not amend any Related
Documents without the prior written consent of MBIA.

 

(s)                                  The Issuer covenants that for so long as
the Policy remains in effect it will not issue secured obligations or pledge
utility assets to secure any existing obligation unless the Indenture is equally
secured provided, however, that the foregoing restriction shall not apply to
Debt secured by any of the following:

 

(i)                                     mortgages on any property existing at
the time of acquisition thereof, including any subsequent repairs, alterations
and improvements thereto;

 

(ii)                                  mortgages on property of a Person existing
at the time such Person is merged into or consolidated with the Issuer, or at
the time of a sale, lease or other disposition of the properties of such Person
or a division thereof as an entirety or substantially as an entirety to the
Issuer, provided that such mortgage as a result of such merger, consolidation,
sale, lease or other disposition is not extended to property owned by the Issuer
immediately prior thereto;

 

(iii)                               mortgages on property to secure all or part
of the cost of acquiring, substantially repairing or altering, constructing,
developing or substantially improving such property, or to secure indebtedness
incurred to provide funds for any such purpose or for reimbursement of funds
previously expended for any such purpose, provided such mortgages are created or
assumed contemporaneously with, or within 6 months after, such acquisition or
completion of substantial repair or alteration, construction, development or
substantial improvement or within six months thereafter pursuant to a commitment
for financing arranged with a lender or investor within such 6 month period;

 

(iv)                              mortgages in favor of the United States of
America or any state thereof, or any department, agency or instrumentality or
political subdivision of the United States of America or any state thereof, or
for the benefit of holders of securities issued by any such entity, to secure
any Debt incurred for the purpose

 

7

--------------------------------------------------------------------------------


 

of financing all or any part of the purchase price or the cost of substantially
repairing or altering, constructing, developing or substantially improving the
property subject to such mortgages; or

 

(v)                                 any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
mortgage referred to in the foregoing clauses (i) to (iv), inclusive; provided,
however, that the principal amount of indebtedness secured thereby and not
otherwise authorized by said clauses (i) to (iv), inclusive, shall not exceed
the principal amount of indebtedness, plus any premium or fee payable in
connection with any such extension, renewal or replacement, so secured at the
time of such extension, renewal or replacement.

 

ARTICLE III

AGREEMENT TO INDEMNIFY

 

Section 3.01.  Indemnification.  To the extent not prohibited by law, the Issuer
shall indemnify MBIA against any and all liability, claims, loss, costs,
damages, fees of attorneys and other expenses which MBIA may sustain or incur by
reason of or in consequence of:

 

(a)                                  the failure of the Issuer to perform or
comply with the covenants or conditions of this Agreement or any of the Related
Documents;

 

(b)                                 enforcing any covenants, conditions or legal
obligations with respect to the Notes or the transactions contemplated thereby,
or under the Related Documents or this Agreement that are required to be
complied with by the Issuer, the Trustee, or the Issuer;

 

(c)                                  any action, proceeding (administrative,
regulatory or legal) or suit threatened or brought in connection with the Notes,
the Related Documents, this Agreement or with respect to the Issuer’s rights or
obligations under the Indenture, including all litigation or potential
litigation, costs of defense and/or settlement by MBIA of any such threatened or
pending action, proceeding, suit or judgment; or

 

(d)                                 recovering or attempting to recover losses
or expenses paid or incurred in connection with the Notes, the Related
Documents, the Policy, this Agreement or the transactions contemplated hereby
and thereby.

 

The Issuer agrees to reimburse MBIA immediately and unconditionally upon demand,
to the extent permitted by law, for all reasonable expenses, including
attorneys’ fees and expenses, incurred by MBIA in connection with (i) the
enforcement by MBIA of the Issuer’s obligations, or the preservation or defense
of any rights of MBIA, under the Related Documents and any other document
executed in connection with the issuance of the Notes and (ii) any consent,
amendment, waiver or other action with respect to any Related Document, whether
or not granted or approved, together with interest on all such expenses from and
including the date incurred to the date of payment at the Reimbursement Rate. 
In addition, MBIA reserves the right

 

8

--------------------------------------------------------------------------------


 

to charge a commercially reasonable fee in connection with its review of any
such consent, amendment or waiver, whether or not granted or approved.

 

An itemized statement of costs incurred by MBIA for any of the purposes
specified in this Article III shall, absent manifest error, be prima facie
evidence of the liability of the Issuer and, if the Issuer fails to reimburse
MBIA within 30 business days of receipt of such statement of payments, interest
shall be computed on such amount from the date of the payment made by MBIA at
the Reimbursement Rate.

 

Section 3.02.  Survival of Indemnity.  Anything to the contrary notwithstanding,
this indemnity provision shall survive the termination of this Agreement and
shall survive until the statute of limitations has run on any causes of action
which arise from one of these reasons and until all suits filed as a result
thereof have been finally concluded.

 

ARTICLE IV

PAYMENT, REIMBURSEMENT AND OTHER RIGHTS OF MBIA

 

Section 4.01.  Payment and Reimbursement Rights of MBIA.  The Issuer agrees to
make the following payments to MBIA:

 

(a)                                  On or prior to the Issuance Date, the
premium, as required to be paid pursuant to paragraph 1 of the MBIA Commitment. 
Such premium shall be nonrefundable without regard to (i) whether MBIA makes any
payment under the Policy, (ii) any other circumstances relating to the Notes or
(iii) provision being made for payment of the Notes prior to maturity;

 

(b)                                 On or prior to the Issuance Date, the amount
required to reimburse MBIA in full for its fees and expenses of outside counsel
incurred in connection with the transactions contemplated by this Agreement and
the Related Documents;

 

(c)                                  The reimbursement of all payments made by
MBIA under the terms of the Policy or this Agreement;

 

(d)                                 Upon receipt, to PricewaterhouseCoopers,
LLP, accountants to MBIA, the costs associated with the consent letter in the
amount of $4,000.00 to be billed directly by PricewaterhouseCoopers LLP;

 

(e)                                  Upon receipt, to Kutak Rock LLP, special
counsel to MBIA, the legal fees associated with this transaction;

 

(f)                                    All other amounts required to be paid to
MBIA by the Issuer pursuant to the terms of this Agreement or in connection with
the transactions contemplated by the Notes, the Related Documents, this
Agreement, and the Policy upon written notice from MBIA of the amounts so owed;

 

(g)                                 Any and all reasonable charges, fees, costs
and expenses which MBIA may pay or incur in connection with (i) the
administration, enforcement, defense or

 

9

--------------------------------------------------------------------------------


 

preservation of any rights or security in this Agreement or any of the Related
Documents, (ii) the pursuit of any remedies thereunder or otherwise afforded by
law or equity, (iii) the violation by the Issuer of any law, rule or regulation,
or any judgment, order or decree applicable to it in connection with, or
affecting, this Agreement, any of the Related Documents or any of the
obligations hereunder or thereunder or (iv) any litigation or other dispute in
connection with this Agreement or any of the Related Documents or the
transactions contemplated hereby or thereby upon written notice from MBIA of the
amounts so owed;

 

(h)                                 Any and all reasonable charges, fees, costs
and expenses which MBIA may pay or incur in connection with any amendment,
waiver or other action with respect thereto, or related thereto, whether or not
executed or completed, upon the tenth day following receipt of written notice
from MBIA of the amounts so owed; and

 

(i)                                     Interest on the amounts owed in
clauses (a), (b), (c), (d), (e) (f), (g) or (h), of this Article IV

 

(i)                                     from the date of any payment due or paid
as described in clauses (a), (b), (c),(d) or (e);

 

(ii)                                  from the date of receipt of written notice
from MBIA, as provided in clauses (f) or (g); or

 

(iii)                               from the tenth day following receipt of
written notice from MBIA, as provided in clause (h),

 

in each case at the Reimbursement Rate.  If the interest provisions of this
clause (i) shall result in an effective rate of interest which, for any period,
exceeds the limit of the usury or any other laws applicable to the indebtedness
created herein, then all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party hereto, be applied as additional interest for any later
periods of time when amounts are outstanding hereunder to the extent that
interest otherwise due hereunder for such periods plus such additional interest
would not exceed the limit of the usury or such other laws, and any excess shall
be applied upon principal immediately upon receipt of such moneys by MBIA, with
the same force and effect as if the Issuer had specifically designated such
extra sums to be so applied and MBIA had agreed to accept such extra payment(s)
as additional interest for such later periods.  In no event shall any agreed-to
or actual exaction as consideration for the indebtedness created herein exceed
the limits imposed or provided by the law applicable to this transaction for the
use or detention of money or for forbearance in seeking its collection.

 

Section 4.02.  Optional Deposits by MBIA.  MBIA shall at any time, and from time
to time, with respect to a payment date on the Notes, have the option to deposit
amounts with the Trustee for either of the following purposes: (i) to provide
funds in respect of the payment of fees or expenses of any provider of services
to the Trustee not otherwise paid by the Issuer or (ii) to provide monies with
respect to any payment date on the Notes to the extent that without such

 

10

--------------------------------------------------------------------------------


 

provision of funds, a claim would be required to be made on the Policy.  Any
such amounts provided by MBIA shall be reimbursable amounts as due hereunder.

 

ARTICLE V

SUBROGATION RIGHTS AND SECURITY OF MBIA

 

Section 5.01.  Subrogation Rights.  To the extent of payments made and expenses
incurred by MBIA in connection with the Policy and this Agreement, MBIA shall be
fully subrogated to the Noteholders rights under the Indenture to seek payment
of amounts owed by the Issuer.  The Issuer acknowledges and agrees, that upon
payment of a claim under the Policy, MBIA will be subrogated to the rights of
the Noteholders.  The Issuer will at any time, and from time to time, at the
request of MBIA execute any instrument, document or agreement, and take any
other action, that MBIA may consider necessary or desirable to effect these
rights of subrogation.

 

Section 5.02.  Security.  Subject to the security provisions of the Indenture,
the Issuer agrees if, at any time the obligations of the Issuer under the
Indenture become secured, that it will execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all financing
statements, if applicable, and all other further instruments as may be required
by law or as shall reasonably be requested by MBIA for the assignment, grant and
transfer to MBIA of all the Issuer’s right, title and interest in any collateral
deposited with the Trustee to secure said obligations.  The Issuer agrees that
it will from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, any all financing statements, if
applicable, and any further instruments as may be required by law or as shall
reasonably be requested by MBIA for the maintenance of the security interest
described under this Article V and for the preservation and protection of all
rights of MBIA under this Article V.  The parties hereto agree that with the
exception of the provisions of Article III, the covenants contained herein shall
survive the payment of the Notes and the defeasance of the Indenture and shall
be cancelled upon payment of all amounts due to the Insurer under this
Agreement.

 

ARTICLE VI

EVENTS OF DEFAULT

 

Section 6.01.  Events of Default Described.  The happening of any one or more of
the following events shall constitute an “Event of Default” and, upon the
occurrence of any such Event of Default, MBIA may exercise the remedies
specified herein:

 

(a)                                  Failure by the Issuer to make any payment
required by Article III or IV hereof;

 

(b)                                 The occurrence of events of bankruptcy,
insolvency, reorganization, assignment or receivership relating to the Issuer,
whether voluntary or involuntary including, without limitation, the commencement
by the Issuer of a case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law, consent by the Issuer to an
order for relief in an involuntary case under any such law, an

 

11

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors or the taking of any other corporate
actions in furtherance of the foregoing;

 

(c)                                  Any representation of or warranty by the
Issuer made in Article II (a), (b), (c) or (d) of this Agreement is untrue in
any material respect when made;

 

(d)                                 Any representation of or warranty by the
Issuer made in this Agreement, other than those in subparagraph (c) of this
Section 6.01, or in the Related Documents is untrue in any material respect;

 

(e)                                  Except as otherwise provided in
Section 6.01(a) above, the failure of the Issuer to observe or perform in any
material respect any covenant, condition or provision of this Agreement, if such
failure is not subject to cure or shall not have been remedied or cured within
30 days after the Issuer’s receipt of written notice thereof by MBIA;

 

(f)                                    The occurrence and continuation of an
event of default under any of the Related Documents, if such event of default
shall not have been cured or otherwise remedied within any related cure period
set forth in the applicable Related Document;

 

(g)                                 Any acceleration, other than redemptions
under the Indenture, of the Notes without the prior written consent of MBIA; or

 

(h)                                 Any material provision of this Agreement or
the Related Documents to which the Issuer is a party shall at any time for any
reason cease to be valid and binding, unless by their terms they cease to be
valid and binding, on the Issuer or shall be declared to be null and void by a
final, nonappealable order of a court having competent jurisdiction, or the
validity or enforceability of any thereof shall be contested by the Issuer or
any governmental agency or authority, or if the Issuer shall deny that it has
any further liability or obligation under this Agreement or the Related
Documents to which it is a party.

 

Section 6.02.  Remedies.  Whenever an Event of Default referred to in
Section 6.01 hereof shall have happened and be continuing, MBIA may take any one
or more of the following remedial steps:

 

(a)                                  Exercise its rights of subrogation pursuant
to the Indenture;

 

(b)                                 Exercise any rights of subrogation it may
have under the Policy;

 

(c)                                  Take whatever other action at law or in
equity as may appear necessary or desirable to collect the amounts then due and
thereafter to become due under this Agreement or to enforce performance and
observance of any obligation, agreement or covenant of the Issuer under this
Agreement or under any Related Document;

 

(d)                                 Demand immediate payment of any or all
amounts due under this Agreement; or

 

12

--------------------------------------------------------------------------------


 

(e)                                  Pursue any remedy it may have under any of
the Related Documents or the Indenture.

 

Section 6.03.  No Remedy Exclusive.  Unless otherwise expressly provided, no
remedy herein conferred upon or reserved is intended to be exclusive of any
other available remedy, but each remedy shall be cumulative and shall be in
addition to other remedies given under this Agreement or under any Related
Document or existing at law or in equity.  No delay or omission to exercise any
right or power accruing under this Agreement or under any Related Document upon
the happening of any Event of Default set forth in Section 6.01 hereof shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient.  In order to entitle MBIA to exercise any remedy reserved
to it in this Article VI, it shall not be necessary to give any notice, other
than such notice as may be required in this Article VI.

 

ARTICLE VII

SETTLEMENT

 

MBIA shall have the exclusive right to decide and determine whether any claim,
liability, suit or judgment made or brought on the Policy shall or shall not be
paid, compromised, resisted, defended, tried or appealed, and MBIA’s decision
thereon, if made in good faith, shall be final and binding upon the Issuer.

 

ARTICLE VIII

OBLIGATIONS OF THE ISSUER ABSOLUTE

 

The payment obligations of the Issuer hereunder are payable in accordance with
the terms of the Indenture.  The obligations of the Issuer to make payments
under this Agreement shall be absolute, unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including, without limitation, the following
circumstances:

 

(a)                                  any lack of validity or enforceability of
any of the Related Documents;

 

(b)                                 any amendment or waiver of or any consent to
departure from all or any of the Related Documents;

 

(c)                                  the existence of any claim, setoff, defense
or other right which the Issuer may have at any time against the Trustee or any
other person or entity other than MBIA, whether in connection with this
Agreement, the transactions contemplated herein or in the Related Documents or
any unrelated transactions;

 

(d)                                 any statement or any other document
presented under or in connection with the Policy or the MBIA Commitment proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; or

 

13

--------------------------------------------------------------------------------


 

(e)                                  payment by MBIA under the Policy under
circumstances which do not comply with the terms of the Policy, provided,
however, that such payments shall not have resulted from negligence or willful
misconduct on the part of MBIA.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.01.  Amendments, Changes and Modifications.  This Agreement may be
amended, changed, modified, altered or terminated only with the prior written
approval of MBIA and the Issuer.

 

Section 9.02.  Governing Law.  This Agreement shall be construed in accordance
with the substantive laws of the State, and the obligations, rights and remedies
of the parties hereunder shall be determined in accordance with such laws.

 

Section 9.03.  Notices.  All notices hereunder shall be sufficiently given and
shall be deemed given when delivered or mailed by certified or registered mail,
postage prepaid, return receipt requested, addressed as follows:

 

MBIA:                                                           MBIA Insurance
Corporation
113 King Street
Armonk, NY  10504
Attention:  Insured Portfolio Management–PCF
Telephone: (914) 273-4545
Facsimile:  (914) 765-3799

 

Issuer:                                                            Cascade
Natural Gas Corporation

222 Fairview Avenue

Seattle, WA 98124

Attention:  Matt McArthur, Senior Director, Finance

Telephone:  (206) 381-6777

Facsimile: (206) 654-4025

 

Any party may, by notice given hereunder, designate any further or different
addresses to which subsequent notices, certificates or other communications
shall be sent

 

Section 9.04.  Third-party Beneficiary.  MBIA shall be deemed a third-party
beneficiary of each of the Related Documents and entitled to enforce the terms
thereof as if a signatory thereto.

 

Section 9.05.  Severability.  In the event any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.

 

Section 9.06.  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

Section 9.07.  Primary Obligation.  Payment of amounts due by the Issuer under
this Agreement is a primary obligation of the Issuer and such obligation is
absolute and unconditional, irrespective of any illegality, invalidity or
unenforceability of or defect in any provision of the Notes or of any
obligations of the Issuer.

 

Section 9.08.  Further Assurances and Corrective Instruments.  To the extent
permitted by law, the Issuer agrees that it will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the intention of or facilitating the performance of
this Agreement.

 

Section 9.09.  No Rights Conferred on Others.  Nothing in this Agreement shall
confer any right upon any person other than MBIA and the Issuer.

 

Section 9.10.  Term.  The term of this Agreement shall commence on the date
hereof and shall end on the date the Notes and the interest thereon, and all
amounts due and owing to MBIA under this Agreement and all Related Documents and
pursuant to any rights of subrogation MBIA may have under this Agreement, the
Policy, and the Indenture, are paid in full.

 

Section 9.11.  Payment Procedure.  All payments to be made to MBIA under this
Agreement shall be made to MBIA in lawful currency of the United States of
America in immediately available funds at the notice address for MBIA as set
forth in this Agreement on the date when due.

 

Section 9.12.  Conflicting Provisions.  To the extent any provisions of the
Indenture relating to the Notes conflict with the terms of this Agreement, the
provisions of this Agreement shall control for purposes of determining the
rights and obligations of the parties hereunder.  This agreement supercedes the
terms of the MBIA Commitment.

 

[The remainder of this page is intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Reimbursement and
Indemnity Agreement to be executed in its respective name by its duly authorized
officer, all as of the date first above written.

 

 

MBIA INSURANCE CORPORATION

 

 

 

 

 

By

 /s/ Adam M. Carta

 

 

Title

Assistant Secretary

 

 

 

 

CASCADE NATURAL GAS

 

CORPORATION, as Issuer

 

 

 

 

 

By

/s/ J.D. Wessling

 

 

Title

Chief Financial Officer

 

 

 

 

 

Signature Page – Reimbursement and Indemnity Agreement

Cascade Natural Gas Corporation

5.25% Insured Quarterly Notes

Due February 1, 2035

 

16

--------------------------------------------------------------------------------